              Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 1 of 7 PAGEID #: 4


RECE VE1D
        APR 2 4 2019                   IN THE UNITED STATES DISTRICT COURT
                                        FOR THE SOUTHERN DISTRICT OF OHIO
p, CHARD W. NAGEL, CLERK OF COURT                          DIVISION
         COLUM US, OHIO                            -------
       ELOI KOUEKASSAZO


         (Enter Above the Name of the Plaintiff in this Action)



                                       vs.
        COLUMBUS DIVISION OF POLICE HEADQUATER
                                                                                                        2 19CVI 578
         (Enter above the name of the Defendant in this Action)

         If there are additional Defendants, please list them:
        OFFICE OF THE MAYOR COLUMBUS CITY HALL AND THE MAYOR

                                                                                                                   ...:Judg e   w.atson



                                                               COMPLAINT



         I.   Parties to the action:

              Plaintiff:     Place your name and address on the lines below. The address you give must be the address where
                             the court may contact you and mail documents to you. A telephone number is required.


                               ELOI KOUEKASSAZO
                             Name - Full Name Please - PRINT

                              2270 PERKINS CT
                             Street Address
                             COLUMBUS, OHIO

                             City, State and Zip Code
                             614-432-0968

                             Telephone Number

               If there are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
               page with their full names, addresses and telephone numbers. If there are no other Plaintiffs, continue with this
               form.
      Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 2 of 7 PAGEID #: 5



      Defendant(s):

      Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
      form is invalid unless each Defendant appears with full address for proper service.
           COLUMBUS DIVISION OF POLICE HEADQUATER
      1. Name - Full Name Please
           120 Marconi Boulevard Columbus Ohio 43215

            Address: Street, City, State and Zip Code
            OFFICE OF THE MAYOR COLUMBUS CITY HALL AND THE MAYOR
       2.
             90 West Broad Street Columbus Ohio 43215


       3.



       4.



       5.



       6.



            If there are additional Defendants, please list their names and addresses on a separate sheet of paper.


II.    Subject Matter Jurisdiction

       Check the box or boxes that describes your lawsuit:

            Title 28 U.S.C. § 1343(3)
                 [A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you ofa
                 right secured by federal law or the Constitution.]

            Title 28 U.S.C. § 1331
                 [A lawsuit "arising under the Constitution, laws, or treaties of the United States."]

       G    Title 28 U.S.C. § 1332(a)(l)
                 [A lawsuit between citizens of different states where the matter in controversy exceeds $75,000.)

            Title_l8_United States Code, Section 241
                [Other federal status giving the court subject matter jurisdiction.)




                                                             -2-
    Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 3 of 7 PAGEID #: 6
ill. Statement of Claim

     Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
     name of all persons involved, give dates and places.

     Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
     Attach extra sheets that deal with your statement claim immediately behind this piece of paper.
     CLAIM 1 AND 2: CONSPIRACY AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      A group of Police officers from Columbus division of Police intentionally and without ceasing caused

      injuries to my person. For years now, I have been conspired against and prosecuted by those whose pri-

      mary mission is to keep all of us safe no matter the ethnicity background we belong to. I suffered, and I am

     still suffering an unending conspiracy and prosecution that deprive me of civil rights and subject me to

     all kind of evil acts. In the past, these acts led to the loss of my job in 2014. Today I have never recovered

     from that job loss because the tortfeasors, continue their dirty work of ruining my reputation and destroying

     my life.

2    They annoy me over the phone but say nothing when I pick up the phone. They follow me wherever I go

     especially to any job interview and to any potential employer to make sure that I am not making no money

     that would result in easing the financial hardship burden they laid down upon me. They got a firm hold of

     my life for very long time, they got my phone taped and they video tape every step of my life once I got out

     of my house. They use surveillance video to prevent me from getting a job, preclude me from taking care

     of my family by so doing and keep the financial hardship going for years.

3    They prosecute me even on the web to know what website I visit and mostly to track my job search, only

     to mess it all. Not to mention that they hired some of my neighbors to alert them through the phone whenever

     I cross the threshold of my apartment's door to go out. Some Columbus firefighters at some point also

     where associated to this conspiracy in the past. This lawsuit is not about them yet, I am sparing them now

     until their turn comes.

4     In any job search I am in, there is always a police officer or a group of police under-covered or in uniform

      who interfere, conspired against me and talk to any potential employer not to hire me. This is true of any

       business I do, fortunately I always spot them wherever they are around tracking me and however they hide.

      I cannot put up with it anymore and I am bringing this case against Columbus division of Police, Office

       of the Mayor Columbus City Hall and the Mayor before this court under the Tort law for conspiracy




                                                            -3-
   Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 4 of 7 PAGEID #: 7
IV. Previous lawsuits:

    If you have been a Plaintiff in a lawsuit, for each lawsuit state the case number and caption.
    (Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

    Case Number                                             Caption
     2: 15-CV-2427

                                    -"E:.:l~o'"'iK=ou
                                                    ""e""k"""a,, ,ss,,_,az=-o_______ vs. lntelliSource and Zulily Inc
      2:18-CV-6 1

                                    _,,E~lo"'"'i,__,K,__,,_o""u""e"""k,,,a,,.,ss"""az"""o"-------- vs. lntelliSource and Zulily Inc

                                    _ _ _ _ _ _ _ _ _ _ _ _ _ vs. _ _ _ _ _ _ _ _ _ _ _ __


V. Relief

    In this section please state (write) briefly exactly what you want the court to do for you. Make no legal
     argument, cite no case or statutes.

    Under the Tort law on the claim of conspiracy, intentional infliction of emotional distress, and property

     damage, I want the court to obtain the following relieves for me:

                      Years of deprivation of enjoyment oflive .............................. ................$ 500,000

                         Emotional distress .. ...... ...... .... .... ...... .. .... ..... .......... ... ... ........ .. . ...$ 500,000

                       Loss of competitivity in the job market.. ....... .............. . ...... ... ... ............ $ 500,000

                       Pain and suffering ... .................... .. ........... ............... . ......... .... ...... $ 8000,000

                       Past and future pecuniary loss ............ .... .. ...... .......................... .. ... . $ 600,000

                        Property damage ........ ........ ....... ...... . .. .... .......................... .. ..... .. ... $ 500,000

                         Punitive damage .... ..... .. .. .............. .... .... . ................... .......... .... ... ..$ 500,000

                         Violation of personal rights .... .... .. .. ......... ...... ..... .. ..... .............. .. ... $ 1,000,000

                          Total. ................. .......... ..... ... ................................. ...... . .... .. $ 12,100,000

                     TWELVE MILLION AND ONE HUNDRED THOUSAND




     I state under penalty of perjury that the foregoing is true and correct. Executed on




                                                                       -4-
  Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 5 of 7 PAGEID #: 8



conspiracy, intentional infliction of Emotional distress and property damage over witch this court has
jurisdiction for it arose within its district.

This is not a laughing matter, it is a life put up-set down by those with a mindset of being above the law
because of the color of their skin and the function they occupy. This court should send a very strong
signal upon this case to anyone who would contemplate this kind of thinking to ruin and destroy other
people's life under the sole pretext that they have a reservation for exoneration or acquittal.

5- Their many sordid acts include and are not limited to damage of reputation, damage of character,
violation of civil rights, damage of property, unceasing prosecution anywhere I go. They guard me and
guard my car wherever I go on the daily basis. These actions caused me to loose competitivity in the job
market, wiped away any retirement plan I had, deteriorated my health, increased emotional distress,
destroyed my credit, assassinated my character, starved my family for years, not to mention past
pecuniary losses I suffered, future pecuniary losses I have to suffer, emotional pain, suffering,
inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses I suffered. The
word to describe all their actions against me is a death sentence, an ocean of pain, a tsunami bestowed
onto my life that is affecting every area of my life by those who ought to enforce the law but violate it
instead. Clearly These conspirators, I mean these Columbus Police officers singled me out and put me
under a house arrest that is not called one for years for no reason but the color of my skin.



6-ln 2017 and 2018, I contacted the mayor office to bring this matter to his attention to no avail,
because the very people conspiring against me, inflicting emotional distress to me, are everywhere
including in my way to the mayor office. I mean, I filled in forms in this regard, not one of them went
through because of them. I called several times the mayor office but for the same reasons stated above
it felt into deaf ears. This happened only because the tortfeasors have my phone taped and my voice
recorded, follow me every step of whichever way I take, and use it to their benefice to prevent me from
getting help to solve this matter. The conspirators always get together and make sure that nothing gets
to the ears of the mayor or anyone who could be of help in this case. This is to keep ongoing and
prolonged at best the intentional infliction of pain they financially benefit from, which is another reason
why the mayor would not be aware of it. A number of police officers working at Columbus city hall are
aware of th is for years, and they may have in one way or the other prevented me from reaching out to
the mayor. Since that time nothing has changed, and things get even worse security wise for me.

7-Likewise, the Columbus division of police was contacted and did not follow through on this. The
Columbus division of police is the main tortfeasor who know everything in this case since the police
officers in question and the people they hired spend eight hours shift plus overtimes on me every day
that God makes. The logistics they use on the daily basis belong to Columbus division of police.
furthermore, their schedule is not made by me, but the Columbus division of police itself. Any denial by
the Columbus division of police of any of these allegations would be only to deceive the eyes of this
Court and the many evidence they put out there will prove otherwise. In addition, how its officers spend
each second of their schedule is not to be find out by me. By the way officers in cruiser 9170 and 9181
were there again respectively on Thursday, April 11, 2019 (10:20 pm) and Thursday April 18,2019 (10:27
pm) working on me, at Walmart on Bethel Road 2700 Columbus OH 43220 where they are at work on
me. These are racist and busy body police officers that find work only by going after me on the daily
basis. All they do is violate the law they ought to enforce and think of the next thing to do to me which

                                                   -3-1-
  Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 6 of 7 PAGEID #: 9



White Columbus police Cruiser 9170 On April 08, 2019 at 10:20 pm at Walmart on Bethel Road 2700.

White Columbus Police Cruiser 9170 On April 11,2019 at 10:20 pm at Walmart on Bethel Road 2700

White Columbus police Cruiser 6140 On April 13, 2019 at 8:46 pm and 10:15 pm at Wal mart on Bethel
Road 2700

White Columbus police Cruiser 6410 On April 20,2019 at 8:00pm and 10:27 Pm at Walmart on Bethel

White Columbus police Cruiser 170 On April 20 and April 21at1:06 pm at Walmart on Bethel

KIA SOUL plate number GAQ 4662 March 1, 2019 at 3:07 pm

KIA SOUL Plate number GBA 2029 January 26, 2019 at 9:11pm at Walmart 2700 Bethel Road.

KIA SOUL plate number HQJ 4804 January 16, 2019 at 2:09 pm at Westerville Plaza

Gray Lexus plate number HAF 3977 RX 33 US Marine corps January 21, 2019 at 3:07 pm at Walmart.

They also used temporary license plate number (whether fake or real I do not know) and cover the
permanent one with it just to be safe and make sure that they go unnoticed and uncaught for whatever
they do to me. I noticed this strategy when they mistakenly failed to entirely cover the permanent plate
number.

15-Their most used phone numbers which they used to annoy me on the daily basis include and are not
limited to:

  614-432-7396          614-432-3243       614-432-8732      614-432-1861
  614-432-4438          614-432-8847       614-432-4164      614-432-2159
  314-432-8508          614-432-1332       614-432-1840      614-432-1053
  614-432-9698          614-432-2021       614-432-6024      614-432-9224
  614-432-4436          614-432-9956       614-432-4415      614-432-2764
  614-432-2005          614-432-0040       614-432-3933      614-432-1373
  614-432-1928          614-432-1247       614-432-4822      614-432-7781
  614-432-2408          614-432-4812       614-432-7197      614-432-8624
  614-432-6436          614-432-4042       614-432-7546      614-432-3190
  614-432-2387          614-432-1063       614-432-3763      614-432-6429
  614-432-7585          614-432-9435       614-432-8283      614-432-4857
  614-432-4756          614-432-4242       614-432-2604      614-432-7093
  614-432-2060          614-432-6691       614-432-3339      614-432-7294
  614-432-9988          614-432-2290       614-432-9529      614-432-7113
  614-432-9035          614-432-3996       614-432-8979      614-432-2768
  614-432-1059          614-432-7312       614-432-9865      614-432-7211
  614-432-6993          614-432-2851       614-432-5942      614-432-2300
  614-432-1475          614-432-6426       614-432-7421      614-432-6274
  614-432-7686          614-432-5049       614-432-5545      614-432-3042
  614-432-2511          614-432-1036       614-432-3146      614-432-8590
  614-432-8381          614-432-1591       614-432-5624      614-432-2191


                                                  -3-4-
Case: 2:19-cv-01578-MHW-KAJ Doc #: 1-1 Filed: 04/24/19 Page: 7 of 7 PAGEID #: 10




 614-432-2263          614-432-1792        614-432-8767     614-432-3761
 614-432-4205          614-432-7956        614-388-8164     614-432-9764
 614-432-5243          614-432-1399        614-432-8765     614-432-1555
 614-432-5929          614-432-6974        614-432-3291     614-432-2868




16-As stated above Columbus division of Police is very much involved in the violation of
my legal rights through its employees, therefore, just as the dog owner is liable for
injuries caused by his unleashed dog. Columbus division of Police and the office of the
mayor and the Mayor are liable for all the damages, pain and suffering I incurred for
years due to police officers who instead of enforcing the law conspired and violate my
legal rights on the daily basis and continue to do so. There is more to what they make
me go through every day and this complaint cannot contain it all. I am requesting on
the grounds of other personal injury code 360, other property damage code 380 and
Title 18 conspiracy code 241, the following relieves:

 Years of deprivation of                                               $
 enjoyment of life                                                     500,000
                                                                        $
 Emotional distress                                                    500,000
                                                                        $
 Loss of competitivity in the job market                               500,000
                                                                       $
 Pain and suffering                                                    8,000,000
                                                                        $
 Past and future pecuniary loss                                        600,000
                                                                        $
 Property damage                                                       500,000
                                                                       $
 Punitive damage                                                       500,000
                                                                       $
 violation of personal rights                                          1,000,000
 Total                                                                  $ 12,100,000




TWELVE MILLION ONE HUNDRED THOUSAND




                                                 -3-5-
